FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                      UNITED STATES CO URT O F APPEALS
                                                                September 6, 2007
                                                     Elisabeth A. Shumaker
                               TENTH CIRCUIT             Clerk of Court



 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
                                                        No. 07-2004
 v.                                              (D.C. No. CR-06-612 M V)
                                                         (D . N.M .)
 JO RG E GU ER RER O-C OTA ,

          Defendant-Appellant.



                                OR DER AND JUDGM ENT *


Before LUCERO , HA RTZ, and GORSUCH, Circuit Judges.


      Jorge Guerrero-Cota pled guilty to re-entering the United States illegally

after a previous deportation. See 8 U.S.C. § 1326(a)(1)-(2), (b)(2). The district

court sentenced him to 77 months imprisonment, followed by three years of

supervised release. On appeal, M r. Guerrero-Cota’s counsel filed an Anders brief

and moved to withdraw as counsel. See Anders v. California, 386 U.S. 738

(1967). M r. G uerrero-C ota subsequently filed a letter with this court, which we


      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G ). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
construe as his response brief. See Bear v. Patton, 451 F.3d 639, 641 (10th Cir.

2006); see also Van Deelen v. Johnson, __ F.3d __ , 2007 W L 2309778, at *1 n.1

(10th Cir. 2007) (Court filings prepared pro se are “entitled to a solicitous

construction.”). In his letter, M r. Guerrero-Cota contends that he did not fully

understand the sentencing process and that he received ineffective assistance of

counsel. The government declined to file a response. For the reasons set forth

below, we discern no meritorious issues for appeal, and we therefore grant the

motion to withdraw and dismiss the appeal.

                                        ***

      M r. Guerrero-Cota, a native of M exico who had been deported from the

United States in 2004, was apprehended in New M exico in December 2005 and

charged with one count of illegal re-entry following deportation, in violation of 8

U.S.C. § 1326(a)(1)-(2). Because his prior deportation was subsequent to a

conviction for an aggravated felony, M r. Guerrero-Cota faced a possible prison

sentence of up to 20 years, pursuant to 8 U.S.C. § 1326(b)(2). Although no plea

agreement was made, M r. Guerrero-Cota pled guilty to the one-count indictment.

      Pursuant to the advisory United States Sentencing Guidelines

(“Guidelines”), M r. G uerrero-Cota’s conviction carried a base offense level of 8.

See U.S.S.G. § 2L1.2(a). But because he had been deported following a felony

conviction for a crime of violence, the Guidelines recommended a 16-level

enhancement. See id. § 2L1.2(b)(1)(A). Subtracting 3 levels for acceptance of

                                         -2-
responsibility, M r. G uerrero-Cota’s final suggested offense level was 21.

Additionally, because of numerous prior criminal convictions, M r. Guerrero-Cota

was classified at criminal history category level VI. That offense level and

criminal history category produced a proposed Guidelines sentencing range of 77-

96 months imprisonment.

      Prior to sentencing, M r. Guerrero-Cota’s public defender filed a sentencing

memorandum asking for a downward variance to 41-51 months. The

memorandum argued that such a variance would be appropriate, pursuant to the

sentencing factors set out in 18 U.S.C. § 3553(a), given the non-violent nature of

M r. Guerrero-Cota’s illegal re-entry and in light of his need for substance abuse

and mental health assistance, and it also contended that the Guidelines overstated

the seriousness of M r. Guerrero-Cota’s criminal history. At the sentencing

hearing, both M r. Guerrero-Cota and his counsel made statements in support of a

variance. Despite these statements, the district court chose not to grant a

downward variance, and instead imposed a sentence of 77 months imprisonment –

at the bottom of the Guidelines range.

                                         ***

      Pursuant to the Supreme Court’s decision in Anders v. California, a court-

appointed defense counsel may “request permission to withdraw [from an appeal]

where counsel conscientiously examines a case and determines that any appeal




                                         -3-
would be wholly frivolous.” United States v. Calderon, 428 F.3d 928, 930 (10th

Cir. 2005) (citing Anders, 386 U.S. at 744). This process requires counsel to

       submit a brief to the client and the appellate court indicating any
       potential appealable issues based on the record. The client may then
       choose to submit arguments to the court. The [c]ourt must then conduct
       a full examination of the record to determine w hether defendant’s
       claims are wholly frivolous. If the court concludes after such an
       examination that the appeal is frivolous, it may grant counsel’s motion
       to withdraw and may dismiss the appeal.

Id. (citing Anders, 386 U.S. at 744).

      In his Anders brief, counsel noted that this appeal would conceivably be

meritorious only if (1) the guilty plea w ere not voluntary; (2) the sentence w ere

unreasonable; or (3) M r. G uerrero-Cota received ineffective assistance of counsel.

In M r. Guerrero-Cota’s letter to this court, he contends that he indeed received

ineffective assistance, and he asks the court to appoint new counsel to assist him

in making a claim to that effect. After conducting a full examination of the

record, we agree with counsel’s conclusion that no basis in law or fact exists for

any of these arguments.

      A valid guilty plea must be knowingly, intelligently, and voluntarily made.

See United States v. Gigot, 147 F.3d 1193, 1197 (10th Cir. 1998); see also Fed. R.

Crim. P. 11. The record indicates that the district court fulfilled the requirements

set out in Rule 11 and those announced in Gigot to ensure the validity of the plea.

See July 20, 2006, Plea M inute Sheet (indicating that the district court judge

verified a factual basis for the plea, questioned the defendant and confirmed that

                                         -4-
he fully understood the charges against him and the consequences of the plea, and

otherw ise ensured that the plea was freely, voluntarily, and intelligently made).

M r. Guerrero-Cota has failed to put forward any evidence or arguments that

would place the plea’s validity in doubt, and so any appeal on these grounds

would be frivolous.

      W e also fail to find any non-frivolous grounds for appeal as to the

reasonableness of the sentence. As counsel points out, the sentence that M r.

Guerrero-Cota received fell w ithin both the statutory and the Guidelines ranges.

As such, we accord a presumption of reasonableness to the sentence. See Rita v.

United States, 127 S. Ct. 2456, 2462-63 (2007); United States v. Garcia-Lara, __

F.3d __, 2007 W L 2380991, at *3 (10th Cir. 2007). Bearing in mind the various

sentencing factors set forth by Congress in 18 U.S.C. § 3553(a), we find no

evidence indicating that the district court abused its discretion in any way in

sentencing M r. Guerrero-Cota. The district court acknowledged the non-

mandatory nature of the G uidelines and gave thorough consideration to M r.

Guerrero-Cota’s argument for a downward variance, but ultimately it decided that

the Guidelines-recommended range was the most appropriate under the § 3553(a)




                                         -5-
factors. 1 W e can find no evidence in the record to support a possible appeal of

that sentence.

      Finally, we find that it would be inappropriate at this time for us to

consider M r. Guerrero-Cota’s claim of ineffective assistance of counsel. As the

Supreme Court has explained, “[w]hen an ineffective-assistance claim is brought

on direct appeal, appellate counsel and the court must proceed on a trial record

not developed precisely for the object of litigating or preserving the claim and

thus often incomplete or inadequate for this purpose.” M assaro v. United States,

538 U.S. 500, 504-05 (2003). As such, we have held that the “vast majority of

ineffective assistance of counsel claims should be brought in collateral

proceedings rather than on direct appeal from a conviction.” United States v.

Brooks, 438 F.3d 1231, 1242 (10th Cir. 2006); see also United States v.

Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en banc). The claim here

presents no exception. Indeed, we are confronted with the exact circumstances

under which ineffective assistance claims should be dismissed, for we have before

us neither a record that is sufficiently developed for the purpose of litigating such

a claim nor an opinion of the district court on the issue. W e therefore dismiss M r.

      1
         Among other things to this effect, the district court judge stated: “W e do
have some discretion now . . . . But I am afraid that the Sentencing Guidelines in
this case are a fair sentence . . . . I thoroughly reviewed everything that I have
received, but I don’t believe that a Booker sentence outside of the Guidelines is
appropriate here. So, I’ve reviewed the presentence report factual findings, I’ve
considered the Sentencing Guidelines applications, as w ell as the factors set forth
in 3553(a)(1) through (7).” See Sentencing Hearing Transcript.

                                         -6-
Guerrero-Cota’s ineffective assistance claim without prejudice to subsequent

efforts to raise it in collateral proceedings under 28 U .S.C. § 2255, and we also

deny as moot his request for appointment of new counsel.

                                        ***

      For the foregoing reasons, we grant counsel’s motion to withdraw and

dismiss the appeal.


                                        ENTERED FOR THE COURT



                                        Neil M . Gorsuch
                                        Circuit Judge




                                         -7-